DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 10/22/20 was entered into the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mead US 3,022,999 (“Mead”) in view of Tsurumaki US 6,494,450 (“Tsurumaki”).  
Regarding claim 1, Mead disclosed an apparatus, comprising: 
 	a media receiving portion (including 17) having a leading edge receiving region and a trailing edge receiving region for receiving media traveling onto the media receiving portion in a direction from the trailing edge receiving region to the leading edge receiving region (see Figure 2); and 
 	a leading edge stop (15) pivotally arranged adjacent to the media receiving portion at the leading edge receiving region (Figure 2),

  	Mead shows the leading edge stop to be working in cooperation with the media receiving portion.  It is questionable whether this arrangement can be considered as coupled.  Nevertheless, Tsurumaki teaches a leading edge stop (70) coupled to a media receiving portion (72).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Tsurumaki within Mead to ensure the stops 15 were coupled to the platform 17 so that the entire device could be moved and secured as a unit.  
 	Regarding claim 2, Mead disclosed a resilience arrangement to resiliently bias the leading edge stop against movement relative to the media receiving portion (see Figure 3).
 	Regarding claim 3, Mead disclosed the resilience arrangement includes a compression spring (57/43).  
 	Regarding claim 4, Mead disclosed the leading edge stop is pivotally arranged with regard to the media receiving portion at a pivot point (49) to allow the leading edge stop to pivot relative to the media receiving portion, and wherein the resilience arrangement provides biasing against pivoting of the leading edge stop about the pivot point (see Figure 3).  As mentioned above with regard to claim 1, Mead shows the leading edge stop to be working in cooperation with the media receiving portion.  It is questionable whether this arrangement can be considered as coupled.  Nevertheless, Tsurumaki teaches a leading edge stop (70) coupled to a media receiving portion (72).  It would have been obvious to one of ordinary skill in the art at the time of the invention 
 	Regarding claim 5, the leading edge stop is foldable to an inactive position, as it is capable of being disassembled, such that the leading edge stop does not extend above the leading edge receiving region of the media receiving portion. 
 	Regarding claim 6, Mead disclosed the leading edge stop is selectively positionable to one of at least two positions (seen in Figure 3), each of the at least two positions corresponding to a different media size.  
	Regarding claims 7 and 8, Mead disclosed a system, comprising: 
 	a media output portion, comprising: a media receiving portion (17) for receiving media, the media receiving portion having a leading edge receiving region and a trailing edge receiving region; a leading edge stop (15) pivotally arranged adjacent to the media receiving portion at the leading edge receiving region: and a resilient member (57/43) to bias against movement of the leading edge stop from a resting position.  
 	Mead did not teach an imaging portion.  Tsurumaki teaches an imaging portion to form an image on print media (Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teaches of Tsurumaki and Mead to use the spring loaded stop within an imaging device to protect discharged sheets after printing as is well known in the art.
	Furthermore, Mead shows the leading edge stop to be working in cooperation with the media receiving portion.  It is questionable whether this arrangement can be considered as coupled.  Nevertheless, Tsurumaki teaches a leading edge stop (70) coupled to a media receiving portion (72).  It would have been obvious to one of 
 	Regarding claim 9, Mead disclosed the resilient member is a compression spring (57/43).  
 	Regarding claim 10, Mead disclosed the leading edge stop is pivotally arranged with regard to the media receiving portion at a pivot point (49) to allow the leading edge stop to pivot relative to the media receiving portion, and wherein the movement of the leading edge stop is pivoting of the leading edge stop relative to the media receiving portion (Figure 3).  Mead shows the leading edge stop to be working in cooperation with the media receiving portion.  It is questionable whether this arrangement can be considered as coupled.  Nevertheless, Tsurumaki teaches a leading edge stop (70) coupled to a media receiving portion (72).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Tsurumaki within Mead to ensure the stops 15 were coupled to the platform 17 so that the entire device could be moved and secured as a unit.  
 	Regarding claim 11, Mead disclosed the resilient member provides biasing against pivoting of the leading edge stop about the pivot point (see Figure 3).  
 	Regarding claim 12, the leading edge stop is foldable to an inactive position, since it is capable of being disassembled, such that the leading edge top does not extend above the leading edge receiving region of the media receiving portion.

	Regarding claims 14 and 15, Mead disclosed a method, comprising: pivotally providing a leading edge stop adjacent to a media receiving tray at a pivot point (49); and resiliently biasing the leading edge stop with a resilient member, including urging the leading edge stop, about the pivot point toward a resting position with the resilient member when the leading edge stop is moved relative to the media receiving tray (see Figures 2 and 3 as described above). Mead shows the leading edge stop to be working in cooperation with the media receiving portion.  It is questionable whether this arrangement can be considered as coupled.  Nevertheless, Tsurumaki teaches a leading edge stop (70) coupled to a media receiving portion (72).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Tsurumaki within Mead to ensure the stops 15 were coupled to the platform 17 so that the entire device could be moved and secured as a unit.  
 	Regarding claims 16, 18, and 19, Mead disclosed the resilience arrangement is to bias the leading edge stop in a first direction to rotate the leading edge stop in a second direction opposite the first direction (since the portions below the pivot point rotate in the opposite direction).  

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/22/20 have been fully considered but they are not persuasive to overcome the rejections as presented above.
The claims are obvious in view of the combination of references, as demonstrated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658